             Case 3:20-cv-03869-VC Document 26 Filed 09/17/20 Page 1 of 5




 MOGINRUBIN LLP                              GREENBERG TRAURIG LLP
 Daniel J. Mogin, Esq., Bar No. 95624        Ian C. Ballon, Esq., Bar No. 141819
 Jennifer M. Oliver, Esq., Bar No. 311196    1900 University Avenue, 5th Floor
 Timothy Z. LaComb, Esq., Bar No. 314244     East Palo Alto, CA 94303
 600 West Broadway, Suite 3300               Tel: (650) 328-8500
 San Diego, CA 92101                         ballon@gtlaw.com
 Tel: (619) 687-6611
 Fax: (619) 687-6610                         Rebekah S. Guyon Esq., Bar No. 291037
 dmogin@moginrubin.com                       1840 Century Park East, Suite 1900
 joliver@moginrubin.com                      Los Angeles, CA 90067
 tlacomb@moginrubin.com                      Tel: (310) 586-7700
                                             guyonr@gtlaw.com
 SCHACK LAW GROUP
 Alexander M. Schack, Esq., Bar No. 99126    Attorneys for Defendant
 Natasha N. Serino, Esq., Bar No. 284711
 Shannon F. Nocon, Esq., Bar No. 316523
 16870 West Bernardo Drive, Suite 400
 San Diego, CA 92127
 Tel: (858) 485-6535
 Fax: (858) 485-0608
 alexschack@schacklawgroup.com
 natashaserino@schacklawgroup.com
 shannonnocon@schacklawgroup.com

 Attorneys for Plaintiffs


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION

MELISSA ATKINSON AND KATIE                  Case No.: 3:20-cv-03869-VC
RENVALL, INDIVIDUALLY AND ON
BEHALF OF CLASSES OF SIMILARLY              JOINT STIPULATION AND
SITUATED INDIVIDUALS,                       [PROPOSED] ORDER RE SCHEDULE
                                            FOR DEFENDANT MINTED’S
                            Plaintiffs,     MOTION TO COMPEL
        v.                                  ARBITRATION AND RELATED
                                            DISCOVERY
MINTED, INC.,
                                            Judge: Hon. Vince Chhabria
                            Defendant.



                                   1
JOINT STIPULATION AND [PROP] ORDER RE SCHEDULE FOR DEFENDANT
MINTED’S MTC ARBITRATION AND RELATED DISCOVERY - 3:20-cv-03869-VC
ACTIVE 52514983v4
           Case 3:20-cv-03869-VC Document 26 Filed 09/17/20 Page 2 of 5




    Plaintiffs and Defendant, through their undersigned counsel, submit the following Joint

Stipulation pursuant to the Court’s Minute Entry dated September 8, 2020. The parties have

conferred regarding a schedule for arbitration-related discovery and Defendant’s Motion to

Compel Arbitration and submit the following proposal:



 Deadline for parties to conclude meet and confer efforts   September 25, 2020
 regarding arbitration-related discovery.

 Deadline for parties to submit discovery letter(s) in      October 2, 2020
 accordance with ¶ 22 of the Court’s Standing Order, if
 the discovery matters under discussion are not resolved.

 Deadline for parties to complete arbitration-related       November 6, 2020 or two
 discovery as agreed upon during meet and confer and/or     weeks following the Court’s
 ordered by the Court.                                      order on motion to compel,
                                                            whichever is later.

 Deadline for Defendant to file its motion to compel        November 24, 2020 or two
 arbitration.                                               weeks after discovery is
                                                            completed, whichever is later.


 Deadline for Plaintiffs to file their opposition to        December 15, 2020 or 14 days
 Defendant’s motion to compel arbitration.                  after Defendant’s motion is
                                                            filed, whichever is later.

 Deadline for Defendant to file its reply to Plaintiff’s    December 22, 2020 or 7 days
 opposition to motion to compel arbitration.                after Plaintiffs’ opposition is
                                                            filed, whichever is later.
 Deadline for Defendant to respond to the Amended           30 days following the Court’s
 Complaint, if the Court denies in whole or in part         ruling on Defendant’s motion
 Defendant’s motion to compel arbitration                   to compel arbitration, if the
                                                            Court denies in whole or in
                                                            part Defendant’s motion to
                                                            compel arbitration

  Hearing on motion to compel arbitration: Thursday,
  January 14, 2021 at 10:00 a.m.

  Further Case Management Conference:
  Wednesday February 17, 2021 at 10:00 a.m.
                                   2
JOINT STIPULATION AND [PROP] ORDER RE SCHEDULE FOR DEFENDANT
MINTED’S MTC ARBITRATION AND RELATED DISCOVERY - 3:20-cv-03869-VC
ACTIVE 52514983v4
           Case 3:20-cv-03869-VC Document 26 Filed 09/17/20 Page 3 of 5




Respectfully Submitted,



Dated: September 11, 2020


 ___/s/ Ian C. Ballon________________       ___/s/ Daniel J. Mogin___________
 GREENBERG TRAURIG LLP                      MOGINRUBIN LLP
 Ian C. Ballon, Esq., SBN 141819            Daniel J. Mogin, Esq., SBN 95624
 1900 University Avenue, 5th Floor          Jennifer M. Oliver, Esq., SBN 311196
 East Palo Alto, CA 94303                   Timothy Z. LaComb, Esq., SBN 314244
 Tel: (650) 328-8500                        600 W. Broadway, Suite 3300
 Ballon@gtlaw.com                           San Diego, CA 92101
                                            Tel: (619) 687-6611
 Rebekah S. Guyon Esq., SBN 291037          Fax: (619) 687-6610
 1840 Century Park East, Suite 1900         dmogin@moginrubin.com
 Los Angeles, CA 90067                      joliver@moginrubin.com
 Tel: (310) 586-7700                        tlacomb@moginrubin.com
 guyonr@gtlaw.com
                                            SCHACK LAW GROUP
                                            Alexander M. Schack, Esq., SBN 99126
 Attorneys for Defendant                    Natasha N. Serino, Esq., SBN 284711
                                            Shannon F. Nocon, Esq., SBN 316523
                                            16870 West Bernardo Drive, Suite 400
                                            San Diego, CA 92127
                                            Tel: (858) 485-6535
                                            Fax: (858) 485-0608
                                            alexschack@schacklawgroup.com
                                            natashaserino@schacklawgroup.com
                                            shannonnocon@schacklawgroup.com

                                            Attorneys for Plaintiffs




                                   3
JOINT STIPULATION AND [PROP] ORDER RE SCHEDULE FOR DEFENDANT
MINTED’S MTC ARBITRATION AND RELATED DISCOVERY - 3:20-cv-03869-VC
ACTIVE 52514983v4
           Case 3:20-cv-03869-VC Document 26 Filed 09/17/20 Page 4 of 5




                                   FILER’S ATTESTATION

        I, Daniel J. Mogin, am the ECF user whose identification and password are being used to
file this Joint Stipulation re Schedule for Defendant’s Motion to Compel Arbitration and Related
Discovery. In compliance with L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
Joint Stipulation has been obtained from each of the other signatories.

September 11, 2020                             /s/ Daniel J. Mogin
                                              MOGINRUBIN LLP
                                              600 W. Broadway, Suite 3300
                                              San Diego, CA 92101
                                              Tel: (619) 687-6611
                                              Fax: (619) 687-6610
                                              dmogin@moginrubin.com




                                   4
JOINT STIPULATION AND [PROP] ORDER RE SCHEDULE FOR DEFENDANT
MINTED’S MTC ARBITRATION AND RELATED DISCOVERY - 3:20-cv-03869-VC
ACTIVE 52514983v4
           Case 3:20-cv-03869-VC Document 26 Filed 09/17/20 Page 5 of 5




                                           ORDER

        The above JOINT STIPULATION RE SCHEDULE FOR DEFENDANT MINTED’S

MOTION TO COMPEL ARBITRATION AND RELATED DISCOVERY is approved as

modified above, all parties shall comply with its provisions. In addition, the Court makes the

further orders stated below:




PURSUANT TO STIPULATION, IT IS SO ORDERED.




Date: September 17, 2020                 UNITED STATES DISTRICT JUDGE CHHABRIA




                                   5
JOINT STIPULATION AND [PROP] ORDER RE SCHEDULE FOR DEFENDANT
MINTED’S MTC ARBITRATION AND RELATED DISCOVERY - 3:20-cv-03869-VC
ACTIVE 52514983v4
